By the court.
This may possibly be a hard case, but we cannot help it. The words* “lands, tenements and heredi-‘1 taments ’ ’ mentioned in the act of 4 Ann. will surely comprehend the defendant’s interest in these lands before the life estates fell in, and such has been the uniform usage under it. The law was made to answer the purposes of a commercial people, and to secure the payment of just debts, and meant to comprehend all possible titles contingent, or otherwise, in lands, where there was a real intérest, but not such as that of an heir apparent. If a different construction prevailed, any one-by carving his real property into estates tail, might protect them against his children’s debts. It may also be re-*4801 mar^e^) that though the purchasers *have got a good J bargain, yet it might have so happened, that by the defendant’s dying before the. two first devisees for life, they might have lost their money.
Judgment pro quer. per tot. cur.